Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,827149. Although the claims at issue are not identical, they are not patentably distinct from each other because for example, claim 16 in the instant application and claim 1 in the patent teaches {a method comprising: conducting a video chat between a client device and a support terminal, the video chat transmitted through a first connection; receiving a trigger “reads on check deposit trigger” pushed through a second connection by the support terminal; in response to receiving the trigger: providing, on a display of the client device, the video chat between the client device and the support terminal in a first pane and a document capture “ reads on a check deposit” element in a second pane; activating a camera of the client device; and displaying, within the document capture element, a viewfinder display providing a stream of image data received from the camera of the client device; and during the video chat: capturing one or more images of a document “reads on a check” utilizing the stream of image data provided by the viewfinder display displayed within .
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify the claim by re-wording the claim’s language to obtain the patent.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,771738. Although the claims at issue are not identical, they are not patentably distinct from each other because for example, claim 1 in the instant application and claim 1 in the patent teaches { establish a first connection between the computing device and a support terminal; conduct a video chat between the computing device and the support terminal transmitted through the first connection; provide the video chat on a display screen of the computing device; receive a trigger (reads on remote storage location of a display element” pushed through a second connection by the support terminal; in response to receiving the trigger “reads on user interaction to accept the receiving the element”: provide, on the display screen, the video chat between the computing device and the support terminal in a first pane; and provide a document “reads on location” in a second pane concurrently while providing the video chat in the first pane; provide, on the display screen in the second pane.
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify the claim by re-wording the claim’s language and omit a limitation “send the document and the acceptance of the terms of the document to a remote storage location” to obtain the patent.
Allowable Subject Matter
Claims will be allowable if overcome the DP rejection.
The closest arts that examiner found, Sarris (US 20160132847) teaches on line banking application (abstract), video call between the caller and the agent (Paragraph 176), also see Fig. 2.
Calman (US 20140106721), teaches video chat between a customer and representative (Paragraph 58), receive banking application (Paragraph 36-37, 40, 43), allow interaction between customer and the representative (Paragraph 35).
None of the cited arts, alone or in reasonable combination teaches {provide a document in a second pane concurrently while providing the video chat in the first pane; provide, on the display screen in the second pane, a selectable option to accept terms of the document; and in response to receiving a user interaction with the selectable option to accept the terms of the document, send the document and the acceptance of the terms of the document to a remote storage location} as claimed in claim 1 or {providing, on the display screen in the second pane, a selectable option to accept terms of the document; and in response to receiving a user interaction with the selectable option to accept the terms of the document, sending the document and the acceptance of the terms of the document to a remote storage location} as claimed in claim 9 or {a viewfinder display providing a stream of image data received from the camera of the client device; and during the video chat: capturing one or more images of a document utilizing the stream of image data provided by the viewfinder display displayed within the document capture element; and transmitting the one or more images of the document for storage} as claimed in claim 16.
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 5712727488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA EL-ZOOBI/          Primary Examiner, Art Unit 2652